Exhibit 10.3

 

RESTAURANT ASSET PURCHASE AGREEMENT

 

THIS RESTAURANT ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as
of the 10th day of August, 2015 (the “Effective Date”) by and among OCEAN
ENTERPRISES, INC., a Florida corporation (“Restaurant Asset Seller”), and ARK
SHUCKERS, LLC, a Delaware limited liability company (“Restaurant Asset Buyer”).
Restaurant Asset Seller is sometimes herein referred to as “Seller” and
Restaurant Asset Buyer is sometimes herein referred to herein as “Buyer”.

 

WHEREAS, Ocean Enterprises, Inc. owns and operates a restaurant and bar, gift
shop and banquet facility (the “Business”) known as Shuckers Restaurant (the
“Restaurant”) at 9800 South Ocean Drive, Jensen Beach, Florida 34957 (the
“Location”); and

 

WHEREAS, Island Beach Resort, Inc., a Florida corporation (“Hotel Asset Seller”)
owns and operates a property management company known as Island Beach Resort
(the “Hotel”) at the Location; and

 

WHEREAS, DC Holding Company, Inc., a Florida corporation (the “Real Property
Seller”) owns real property consisting of the real property located at 9800
South Ocean Drive, Commercial Units C-1, C-2, C-3, C-4, Unit 111 and Unit 201,
Jensen Beach, Florida 34957 (the “Real Property”); and

 

WHEREAS, Restaurant Asset Seller holds certain licenses and permits, including a
liquor license from the Florida Department of Business Regulation, Division of
Alcoholic Beverages and Tobacco (“FLA”) to operate the Restaurant Business; and

 

WHEREAS, the closing on this Restaurant Asset Purchase Agreement is subject to
and contingent upon the closing of the Real Estate Commercial Contract and Rider
(“Real Estate Contract”) between Real Property Seller and Ark Shuckers Real
Estate, LLC (“Real Property Buyer”) and the closing of the Hotel Asset Purchase
Agreement (“Hotel Asset Purchase Agreement”) between Hotel Asset Seller and Ark
Island Beach Resort, LLC (“Restaurant Asset Buyer”); and

 

WHEREAS, subject to and on the terms and conditions set forth in this Agreement,
the Restaurant Asset Seller desires to sell, and Restaurant Asset Buyer desires
to buy, substantially all of the assets of the Restaurant Asset Seller.

 

NOW, THEREFORE, for and in consideration of the recitals, the mutual covenants
and agreements hereafter described and other good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged, the parties agree
as follows:

 

l. Sale and Purchase,

 

1.1. Assets. On and subject to the terms and conditions of this Agreement, at
the Closing, Restaurant Asset Seller agrees to sell, convey, transfer, assign
and deliver to Restaurant Asset Buyer and Restaurant Asset Buyer agrees to
purchase from Restaurant Asset Seller, the Business as a

1



going concern and Restaurant Asset Seller’s right, title and interest in and to
all of the Acquired Assets. As used herein “Acquired Assets ‘shall mean all
right, title and interest in and to all of the assets of Restaurant Asset Seller
of every kind, character and description, other than the Excluded Assets, which
are related to or used in connection with the conduct and operation of the
Business, whether personal or real, tangible or intangible and wherever located,
whether or not reflected on Restaurant Assets Seller’s financial statements, as
such assets may exist on the Closing Date, including, but not limited to, all of
its: (a) Leases of Real Property, if any, as more fully described in the Real
Estate Contract that are assumed by Restaurant Asset Buyer ; (b) inventory of
materials and supplies, and all furniture, furnishings, signage, fixtures,
machinery, trade fixtures, inc1uding, but not limited to, leasehold
improvements, security systems, kitchen and other equipment including, but not
limited to, pots, pans, glassware, dishes, silverware and small wares, computer
equipment, alarm systems, cameras and recording devices, protective cages,
electrical installations, safes and all other tangible assets relating to the
Business of every kind and nature; (c) goodwill associated with the Business,
all value of the Business as a going concern, and all records related to the
Business including, without limitation, customer records, customer information,
customers cards, operations manuals, advertising matter, correspondence, mailing
lists, credit records, purchasing materials and records, personnel records,
blueprints, data bases, distributors, supplier information and records, repair
trade people, and all other data and know-how related to the Business, in any
form or medium wherever located; (d) proprietary items including, but not
limited to, menus, promotional items and literature, if appropriate, the use of
the founding family’s namesake, if any, and pictures as it relates to the
Restaurant, history of the Restaurant, memorabilia, photographs and decor; (e)
telephone and fax numbers, trade names, trademarks and trademark applications,
service marks and service mark applications, patents and patent applications,
copyrights, assumed names, fictitious names, slogans, domain names, web
addresses, web sites, all software and software licenses and all rights in all
data processing systems and networks, and all operations manuals, computer
hardware, data bases, related documentation, and know-how of any kind; (f)
credits, prepaid expenses, advance payments, security deposits and prepaid items
customarily transferred and paid for in business asset purchase transactions,
but only to the extent that in addition to the Purchase Price, credit is given
or payment is made for same at Closing; (g) contracts, agreements, commitments,
and personal property leases of Restaurant Asset Seller relating to the Business
that are described in detail on Schedule 5.10 which Restaurant Asset Buyer
affirmatively elects in writing to assume (the “Purchased Commitments”); (h) to
the extent assignable, licenses and permits relating to the Business or the
Acquired Assets; (i) privileges and advantages of every nature, kind and
description, being personal or real, tangible or intangible, located at, on, or
under the Real Property or in any way used in connection with the Real Property
or otherwise possessed or owned by either Restaurant Asset Seller or in which
Restaurant Asset Seller has any interest whatsoever, all of the licenses,
permits, easements, regulatory rights, beach access rights, air rights, roof
rights, antenna rights, developer and use rights, and wallscape and signage
rights, leases, subleases and rights thereunder; and (j) contractors and
manufacturers guarantees, warranties, indemnities or similar rights in favor of
the Restaurant Asset Seller with respect to any of its Acquired Assets. All of
the Acquired Assets are being sold, assigned, transferred, conveyed and
delivered to Restaurant Asset Buyer hereunder free and clear of any Lien, in its
as-is/where-is condition, subject only to those representations and warranties
contained herein. As used herein “Lien” shall mean any mortgage, pledge, lien,
claim, security interest, conditional sale agreement, prior assignment or
encumbrance of any kind or nature whatsoever, including, without limitation, any
Uniform Commercial Code lien or tax lien, subject, however, to those
restrictions, covenants and conditions contained in the applicable

2



condominium documents governing the Real Property and such other encumbrances as
listed on the permitted Exceptions (as described herein).

 

1.2. Excluded Assets. The Acquired Assets shall not include the assets listed on
Schedule 1.2, including without being limited to all cash and accounts
receivable of Restaurant Asset Seller as of the Closing Date, licenses that are
not assignable, and all leases, contracts, agreements, commitments not relating
to the Business or assumed by Restaurant Asset Buyer, all cash and cash
equivalents, all of Restaurant Asset Seller’s rights under this Agreement and
all insurance coverage (collectively, the “Excluded Assets”).

 

1.3 Assumed Liabilities. On and subject to the terms and conditions of this
Agreement, at the Closing, defined below, Restaurant Asset Buyer will assume and
agree to pay, perform and discharge only the obligations of Restaurant Asset
Seller first arising from the operation of the Business following the Closing
under the Purchased Commitments (the “Assumed Liabilities”). Accordingly, all
debts, costs, invoices, liabilities and expenses, except for the Assumed
Liabilities, if incurred prior to Closing, shall be the responsibility of
Restaurant Asset Seller, and all such debts, costs, invoices, liabilities and
expenses incurred on and after Closing shall be the responsibility of Restaurant
Asset Buyer.

 

1.4. Due Diligence. Restaurant Asset Seller hereby agrees to deliver to
Restaurant Asset Buyer within three (3) business days of the effective date (for
purposes herein, delivery by Restaurant Asset Seller shall be deemed to have
occurred if Restaurant Asset Seller makes the Due Diligence Items, as defined
below, available to Restaurant Asset Buyer at the Restaurant or Location), which
shall mean the date on which the last of the Restaurant Asset Buyer, Restaurant
Asset Seller and any other party signing this Agreement shall have signed or
initialed this Agreement, as applicable (“Effective Date”), those due diligence
items (“Due Diligence Items”) requested by Restaurant Asset Buyer or set forth
herein to the extent in Restaurant Asset Seller’s possession. Restaurant Asset
Buyer shall have thirty (30) days (“Due Diligence Period”) from receipt of all
of the Due Diligence Items to review and to approve the Due Diligence Items and
any other information or documentation it acquires. If Restaurant Asset Buyer,
in its sole discretion, does not approve any of the Due Diligence Items or any
of the information provided to Restaurant Asset Buyer pursuant to this section
or any information or documentation it otherwise acquires at any time prior to
the expiration of the Due Diligence Period, Restaurant Asset Buyer, at its
option, may terminate this Agreement by written notice to Restaurant Asset
Seller delivered at any time prior to the expiration of the Due Diligence
Period, whereupon this Agreement shall become null and void and of no further
force and effect, the Deposit (as defined below) shall be returned to the
Restaurant Asset Buyer and the parties hereto shall have no further obligation
to one another provided, however, Restaurant Asset Buyer shall return to
Restaurant Asset Seller all information, reports and any other materials
delivered to or obtained by Restaurant Asset Buyer. Restaurant Asset Buyer’s
failure to terminate this Agreement pursuant to this Section 1.4 shall not
affect Restaurant Asset Buyer’s right to require the satisfaction of all
conditions to closing set forth in this Agreement. Restaurant Asset Buyer and
Restaurant Asset Seller shall also take all necessary steps following execution
of this Agreement to assist Restaurant Asset Buyer’s efforts to complete the
transfer of the Liquor License or to obtain a new liquor license in favor of
Restaurant Asset Buyer necessary to run the Business from the FLA (the “Liquor
License”), provided that Restaurant Asset Seller shall have no obligation to
incur any costs or expense in connection therewith.

 

2. Purchase Price. The Purchase Price for the Acquired Assets is One Million Six

3



Hundred Thousand Dollars ($1,600,000.00) payable as follows: Upon the execution
of this Agreement by all parties Restaurant Asset Buyer shall pay to Escrow
Agent (hereinafter defined) the sum of (i) an initial refundable deposit of
Fifty Thousand Dollars ($50,000.00) (the “Initial Deposit”) to Koeppel Law
Group, P.A. Trust Account (“Escrow Agent”); and within 48 hours after the
expiration of the Due Diligence Period (ii) Fifty Thousand Dollars ($50,000.00)
(the “Additional Deposit”) (the Initial Deposit and Additional Deposit are
collectively referred to as the “Deposit”); and, at Closing (hereafter defined)
Restaurant Asset Buyer shall pay to Restaurant Asset Seller (i) the sum of One
Million Five Hundred Thousand Dollars ($1,500,000.00) (“Balance Due”), (subject
to any prorations, credits or agreed upon a adjustments as provided for herein)
(the Deposit and the Balance Due shall collectively be referred to as the
“Closing Proceeds”). The Purchase Price shall be payable by Restaurant Asset
Buyer to Restaurant Asset Seller, by wire transfer or by immediately available
funds, plus or minus the specific items hereinafter described and the usual and
ordinary prorations and credits, including but not limited to rent paid for the
lease of the leased premises and any leased equipment assumed by Restaurant
Asset Buyer, personal property taxes for the year of closing imposed on the
assets, real estate taxes, gift card liabilities, if any (collectively, the
“Prorations and Credits”). Further, any security deposits held by the
vendor/lessor of any leased equipment or on the leased premises being assumed by
Restaurant Asset Buyer shall be reimbursed to Restaurant Asset Seller at the
time of Closing provided that said vendor/lessor shall transfer the said
security deposit for the benefit of the Restaurant Asset Buyer as of the Closing
Date. The parties hereto agree to re-prorate as to any errors in the listing or
payment of Prorations and Credits. Restaurant Asset Seller shall be responsible
for electricity, telephone, water and sewer, gas and other utility charges,
salaries and accrued vacation and other benefits of employees.

 

(e) A portion of the Purchase Price, in the amount of Five Hundred Thousand
Dollars ($500,000.00) (the “Escrow Cash”) shall be delivered to Restaurant Asset
Seller’s attorney, as escrow agent (the “Escrow Agent”), to be held pursuant to
an escrow agreement substantially in the form attached hereto as Exhibit “A”
(the “Closing Escrow Agreement”) to secure the indemnification obligations of
the Restaurant Asset Seller under this Agreement for a period of one (1) year
after Closing. The Escrow Cash will be released only in accordance with the
terms of the Closing Escrow Agreement. The Restaurant Asset Seller and
Restaurant Asset Buyer acknowledge and agree that Restaurant Asset Buyer’s
remedies under the Closing Escrow Agreement (the “Escrow Fund”) are the sole and
exclusive monetary remedies in connection with this Agreement.

 

3. Closing. Time is of the essence with respect to all time periods and dates
set forth in this Section 3. The closing (the “Closing”) of the transactions
contemplated by this Agreement to be on or before September 25, 2015, and is
contingent upon the satisfaction or waiver of the Conditions Precedent (as
defined below) (the “Closing Date”). The Closing shall take place at such
location which is mutually agreed upon by the parties. The parties hereto agree
to cooperate and use reasonable efforts to cause all contingencies to occur by
the Closing Date. If through no fault of Restaurant Asset Buyer or Restaurant
Asset Seller the Closing fails to occur on or before September 25, 2015, then
either Restaurant Asset Seller or Restaurant Asset Buyer may, without liability,
terminate its obligations under this Agreement and the Real Property Rider. If
the Closing fails to have occurred on or before September 25, 2015 and the
failure of the Closing to occur shall be determined by a court of law or other
tribunal have been the fault of Restaurant Asset Buyer, Restaurant Asset Seller
shall have the right to retain the Deposit as agreed upon liquidated damages,
consideration for execution of this Agreement, and in full settlement of any
claims, whereupon Restaurant Asset Buyer and

4



Restaurant Asset Seller, Hotel Asset Buyer and Hotel Asset Seller and Real
Property Buyer and Real Property Seller shall be relieved from all further
obligations under this Agreement, the Hotel Asset Agreement and the Real Estate
Purchase and Sale Agreement. If the Closing shall not have occurred on or before
September 25, 2015 and the failure of the Closing to occur shall be determined
by a court of law or other tribunal have been the fault of Restaurant Asset
Seller, then Restaurant Asset Buyer shall have the right to maintain suit for
any and all remedies (as limited herein), at law or in equity, including, but
not limited to, specific performance, against the defaulting Restaurant Asset
Seller for breach of this Agreement, subject to the limitations contained
herein. The Hotel Asset Seller under the Hotel Asset Agreement and the Real
Property Seller under the Real Estate Contract.

 

4. Closing Deliveries.

 

(a) Closing Deliveries of Buyer. At Closing, Restaurant Asset Buyer shall
deliver to Restaurant Asset Seller the following: (i) the Purchase Price, less
the Deposit and Escrow Cash; (ii) certified copy of resolutions duly adopted by
Restaurant Asset Buyer, approving the terms and conditions of this Agreement and
authorizing Restaurant Asset Buyer’s officers to execute, deliver and consummate
the same for and on behalf of Restaurant Asset Buyer; (iii) certificate of
Restaurant Asset Buyer’s good standing as a Delaware limited liability company
or other legal entity; (iv) the deliverables set forth in the Real Estate Rider;
and (v) such other documents as Restaurant Asset Seller may reasonably request
or are required pursuant to this Agreement (assumption of Purchased
Commitments).

 

(b) Closing Deliveries of Restaurant Asset Seller. At Closing, Restaurant Asset
Seller shall deliver to Restaurant Asset Buyer the following (i) duly executed
bill of sale and assignment agreement with appropriate warranties of ownership
covering the Acquired Assets, in form and substance reasonably acceptable to
Restaurant Asset Buyer and Restaurant Asset Seller; (ii) all customer records
relating to the operation of the Business at the Location in Restaurant Seller’s
possession; (iii) certified copy of resolutions duly adopted by the Shareholder
and the Restaurant Asset Seller’s Board of Directors, approving the terms and
conditions of this Agreement and authorizing Restaurant Asset Seller’s officers
to execute, deliver and consummate the same for and on behalf of Restaurant
Asset Seller; (iv) certificate of Restaurant Asset Seller’s good standing as a
Florida corporation and certified copies of Asset Seller’s organizational
documents and by-laws; (v) possession of the Acquired Assets; (vi) at Restaurant
Asset Seller’s cost, UCC, tax and judgment search reports issued by a company
reasonably satisfactory to Restaurant Asset Buyer evidencing that the Acquired
Assets are free from Liens or encumbrances of any sort; (vii) termination
statements terminating all financing statements of record on the Closing Date
under the Uniform Commercial Code with respect to the Acquired Assets, or a
written commitment from the secured party, in form and substance reasonably
acceptable to Restaurant Asset Buyer, to provide the same; (viii) the originals
or certified copies of the Purchased Commitments; (ix) a certification to
Restaurant Asset Buyer, in form and substance reasonably acceptable to
Restaurant Asset Buyer, that Restaurant Asset Seller warrants that, as of the
Closing Date they are in good standing, duly authorized, no default has occurred
under any material agreement relating to the Acquired Assets, all third party
consent needed to sell the Acquired Assets has been obtained; (x) good,
marketable and insurable title to the Real Property, free from all liens and
encumbrances and municipal matters (except the “Permitted Exceptions” described
in the Real Estate Contract), including appropriate Certificates of Approval
from the Condominium Association, if required, for the Real Property and other
deliverables set forth in the Real Estate Contract.

 

5. Representations and Warranties of Asset Restaurant Seller. Except as

5



otherwise disclosed in writing to Restaurant Asset Buyer on or after the
Effective Date, to induce Restaurant Asset Buyer to execute this Agreement and
consummate the transactions contemplated hereunder, the Restaurant Asset Seller
hereby represents and warrants to Restaurant Asset Buyer as of the date hereof
as follows:

 

5.1 Organization, Good Standing. Authorization. Restaurant Asset Seller is a
corporation duly organized, validly existing and in good standing under the
provisions the law of the State of Florida. Restaurant Asset Seller has all
requisite corporate power and authority to own and operate its properties and to
carry on its business as now conducted. Restaurant Asset Seller has all
corporate power and the shareholder has authority to enter into this Agreement
and all other agreements and documents to be executed by them at Closing
pursuant hereto (collectively, the “Acquisition Agreements”). The Acquisition
Agreements have been, or will be at the Closing, as applicable, duly executed
and delivered by the Restaurant Asset Seller and shall constitute the legal,
valid and binding obligations of Restaurant Asset Seller, enforceable against
Restaurant Asset Seller in accordance with their respective terms, except to the
extent that enforcement may be affected by laws relating to bankruptcy,
reorganization, insolvency and creditors’ rights and by the availability of
injunctive relief, specific performance and other equitable remedies.

 

5.2 No Violation. The execution, delivery, compliance with and performance by
Restaurant Asset Seller of the Acquisition Agreements does not and will not: (i)
violate or contravene the articles of incorporation or by-laws, as amended to
date (the “Charter Documents”) of Restaurant Asset Seller; (ii) violate or
contravene any law, rule, regulation, ordinance, order, judgment or decree
(collectively, “Applicable Law’’) to which such Restaurant Asset Seller or any
of its assets is subject; (iii) conflict with or result in a breach of or
constitute a default by any party under any agreement or other document to which
Restaurant Asset Seller is a party or by which any of its assets or properties
are bound or are subject; (iv) result in the creation of any Lien upon any of
such Restaurant Asset Seller’s properties or the Acquired Assets or give to any
person or entity a right of acceleration or termination; (v) require any
approval or consent of any person under the Charter Documents of such Restaurant
Asset Seller, or any agreement or other document to which Restaurant Asset
Seller is a party or by which Restaurant Asset Seller or any of its assets or
properties are subject; (vi) subject to governmental and/or quasi-governmental
agency requirements and/or approval, result in the termination, modification or
cancellation of any transferable license, permit, franchise, governmental
authorization, contract, clearance or approval necessary for the lawful
operation of the Business by Restaurant Asset Buyer; and (vii) require
Restaurant Asset Seller to obtain any authorization, consent, permit, filing,
clearance, registration or exemption or other action by or from or notice to or
filing with (either before or after the Closing Date) any federal or state
court, administrative agency or other governmental body, other than the FLA and
the Division of Hotels and Restaurants.

 

5.3 Title. Restaurant Asset Seller has, and Restaurant Asset Buyer will receive
at Closing, good, valid and marketable title to all of the Acquired Assets, free
and clear of all Liens, leases and tenancies except those exceptions to be
disclosed by an owner’s title insurance commitment to be obtained by Restaurant
Asset Buyer. The Acquired Assets comprise all assets of the Restaurant Asset
Seller other than the Excluded Assets. All tangible personal property at the
Location is owned by the Restaurant Asset Seller and not leased except as
otherwise disclosed to Restaurant Asset Buyer. There are no financing statements
under the Uniform Commercial Code filed with the Florida Secretary of

6



State which name Restaurant Asset Seller Hotel Asset Seller or Real Property
Seller as debtor, excepting only financing statements no longer in effect, and
Restaurant Asset Seller has not signed any security agreement authorizing any
secured party thereunder to file any such financing statement.

 

5.4 No Subsidiaries. Restaurant Asset Seller does not own and has never owned,
either directly or indirectly, any interest (whether debt or equity) in any
other entity.

 

5.5 Intellectual Property. Restaurant Asset Seller has not received any written
notice or other objections to the use of the intellectual property which relates
to the Business as now operated or used by the Restaurant Asset Seller. Any and
all rights held by Restaurant Asset Seller to such intellectual property shall
be assigned to Restaurant Asset Buyer at Closing.

 

5.6 Legal Proceedings. Except as set forth on Schedule 5.6 attached hereto,
there are no actions, suits, litigation, proceedings or investigations pending
or to the best of Restaurant Asset Seller’s knowledge, threatened by or against
Restaurant Asset Seller which relate to the Business or the Acquired Assets, and
Restaurant Asset Seller has not received any written claim, complaint, or
written notice of any such proceeding or claim or is aware of any basis for any
such claim.

 

5.7 Compliance with Laws. Restaurant Asset Seller has not received any notice
asserting any violation of any regulations, rules, ordinances, laws, statutes,
orders and decrees of any governmental authority applicable to it (collectively,
the “Applicable Laws’’) or non-compliance therewith and there is no pending or
to the best of Restaurant Asset Sellers’ knowledge, after due inquiry,
threatened investigation, inquiry or audit by any federal, state, or local
governmental authority relating to Restaurant Asset Seller, the Business or any
of the Acquired Assets, except as otherwise disclosed by Restaurant Asset Seller
to Restaurant Asset Buyer.

 

5.8 Permits and Licenses. (i) Schedule 5.8 identifies all existing licenses and
permits and is complete and correct in all material respects; (ii) such licenses
and permits constitute all of the licenses and permits currently necessary for
the ownership and operation of the Business, including, but not limited to, the
food and beverage licenses required to sell and serve food and liquor at the
Business; (iii) Restaurant Asset Seller has not received any notice of any
default in the observance or condition of any license or permit which has not
been heretofore corrected; and (iv) subject to governmental and
quasi-governmental requirements, all licenses and permits (except those listed
on Schedule 1.2) are assignable to Restaurant Asset Buyer. There are not any
orders, judgments, decrees, governmental takings, condemnations or other
proceedings currently in effect which would be applicable to the Business
conducted by the Restaurant Asset Seller or the properties of the Restaurant
Asset Seller and which would reasonably be expected to materially adversely
affect the properties, Acquired Assets, liability, operations or prospects of
Restaurant Asset Buyer after the Closing Date.

 

5.9 Intentionally Deleted.

 

5.10 Commitments. Restaurant Asset Seller has delivered or made available to
Restaurant Asset Buyer or will deliver within three (3) business days of the
Effective Date, true and correct copies of all written contracts, agreements,
commitments, arrangements and personal property leases which relate to the
Business and/or the Acquired Assets, including without limitation, all
amendments thereto.

7



A true, correct and complete list and summary description of all such written
documents and personal property leases which relate to the Business and/or the
Acquired Assets is attached hereto as Schedule 5.10. All Purchased Commitments
are in full force and effect and represent the valid and binding obligations of
Restaurant Asset Seller. Neither Restaurant Asset Seller nor any other party is
(with or without the lapse of time or the giving of notice, or both) in default
under any such Purchased Commitment, and Restaurant Asset Seller has not
received any notice of any default or termination of any such Purchased
Commitment from any other party thereto and Restaurant Asset Seller is not aware
of any facts or circumstances (with or without the lapses of time or the giving
of notice or both) under which it would be reasonably likely that there would be
a default or termination of any such Purchased Commitment. Restaurant Asset
Seller has no outstanding powers of attorney relating to the Business or the
Acquired Assets.

 

5.11 Financial Statements. Restaurant Asset Seller has heretofore delivered to
Restaurant Asset Buyer, or will deliver within five (5) business days of the
Effective Date, its financial statements for the months January through June 30,
2015 and for the years ended December 31, 2014 and 2013 and its tax returns for
the years 2014, 2013 and 2012 signed by a principal of Restaurant Asset Seller
and its accountant. In the event Restaurant Asset Seller has not filed its
corporate tax return for the year 2014, Restaurant Asset Seller shall deliver a
copy to Restaurant Asset Buyer simultaneously with the filing of same with the
Internal Revenue Service; and Restaurant Asset Seller will deliver to Restaurant
Asset Buyer as soon as practicable its financial statements for each month in
2015 which elapses prior to the Closing Date together with copies of its sales
tax reports for the months January through June 30, 2015 and for the years ended
December 31, 2014 and 2013. The financial statements referred to in the first
sentence of this Section 5.11(collectively, the “Financial Information”) are
based upon the information contained in the books and records of the Restaurant
Asset Seller and present fairly the assets, liabilities and financial condition
of the Restaurant Asset Seller as of the respective dates thereof and the
results of such Restaurant Asset Seller’s operations for the periods ended as of
the respective dates thereof. The Financial Information in each case has been
prepared in accordance with the normal course of business applied on a
consistent basis throughout the periods involved and with prior periods and the
Financial Information does not materially overstate or understate the gross
revenues or net income or the major operating expenses, including, but not
limited to, food and beverage purchases, salaries, and payroll tax expenses of
Restaurant Asset Seller.

 

5.12 No Undisclosed or Transferee Liability. Restaurant Asset Seller has no
debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, that is not reflected or reserved against in the
Financial Information, other than liabilities incurred in the ordinary course of
business after the date of the latest of the Financial Information. All debts,
liabilities and obligations of Restaurant Asset Seller or otherwise relating to
the Business or the Acquired Assets incurred after the periods covered by the
Financial Information have been incurred in the ordinary course of business,
consistent with past practice, and are usual and normal in amount.

 

5.13 No Brokers. Except as described on Schedule 5.13, Restaurant Asset Seller
has not employed, either directly or indirectly, or incurred any liability to,
any broker, finder or other agent in connection with the transactions
contemplated by this Agreement except for Prakas & Company and Sussman
Restaurant Brokerage. Out of the total brokerage commission Restaurant Asset
Seller shall pay to Sussman Restaurant Brokerage at Closing the sum of Thirty
Seven Thousand Five Hundred Dollars ($37,500.00) with the balance due under the
separate written agreement being paid to Prakas &

8



Company.

 

5.14 Taxes. Restaurant Asset Seller is not delinquent with respect to money due
to any federal, state, or local taxing authority or any other governmental
entity for income tax or any other tax, or interest, penalties, assessments or
deficiencies relating thereto (collectively, “Taxes”). Restaurant Asset Seller
has filed all federal, state and local and all other tax returns which it is
required to have filed. Restaurant Asset Seller has paid or made adequate
provision for the payment of all Taxes which have or may become due pursuant to
said returns or pursuant to any assessment received with respect thereto, or
which is otherwise due and payable by such Restaurant Asset Seller. As of the
Closing Date, Restaurant Asset Seller shall have paid all accrued sales taxes
owed by Restaurant Asset Seller in the state of Florida. No adjustment of or
deficiency of any Taxes or claim for additional Taxes has been proposed, or to
the best of Restaurant Asset Seller’s knowledge, threatened, asserted or
assessed against Restaurant Asset Seller. Except as otherwise disclosed by
Restaurant Asset Seller to Restaurant Asset Buyer, there are no audits or other
examinations being conducted or, to the best of Restaurant Asset Seller’s
knowledge, after due inquiry, threatened by any taxing authority, and there is
no deficiency or refund litigation or controversy in progress or, to the best of
Restaurant Asset Seller’s knowledge, after due inquiry, threatened, with respect
to any Taxes previously paid by Restaurant Asset Seller or with respect to any
returns previously filed by Restaurant Asset Seller or on behalf of Restaurant
Asset Seller. Restaurant Asset Sel1er has not made any express waiver of any
statute of limitations relating to the assessment or collection of Taxes.

 

5.15 Shareholders’ Ownership. Anthony P. Carpentier owns 50% and Jack Daniels
owns 50% of the issued and outstanding capital stock of Restaurant Asset Seller.
Restaurant Asset Seller (and no other person or entity except as otherwise
disclosed) own all right, title or interest in personal property of any kind
that was actually used and was necessary to the conduct of the Business by
Restaurant Asset Seller, whether tangible or intangible, wherever located.

 

5.16 Employee Matters. Except as set forth a schedule 5.16 attached hereto, no
employee of Restaurant Asset Seller has a written employment agreement or is
other than an “at will” employee. Restaurant Asset Seller does not have nor
maintain any written pension, profit sharing, thrift or other retirement plan,
employee benefit plan, employee stock ownership plan, deferred compensation,
stock option, stock purchase, performance share, bonus or other incentive plan,
severance plan, health, group insurance or other welfare plan, or other similar
plan, agreement, policy or understanding. Restaurant Asset Seller is not a party
to, and Restaurant Asset Seller is not subject to, any collective bargaining or
other agreement or understanding with any labor union, and no approval by any
labor union is required to complete this transaction. Prior to the date hereof,
to the best of Restaurant Asset Seller’s knowledge, no labor union has attempted
to represent employees of the Restaurant Asset Seller at the Location.
Restaurant Asset Seller is not privy to or involved in any labor or union
controversy or other interaction of any kind. There are no grievances, disputes
or controversies with any individual or group of employees which would
reasonably be expected to have a material and adverse effect on the Business.
The Restaurant Asset Seller has not received notice of any labor action for
failure to pay Restaurant Asset Seller’s employees appropriately and Restaurant
Asset Seller has no knowledge of any potential wage dispute or claim for unpaid
minimum wages under the Florida Minimum Wage Act. Schedule 5.16(b) identifies
the name and current compensation of each current employee of Restaurant Asset
Seller. There is no unfair labor practice charge or other employee-related or
employment-related complaint against Restaurant Asset Seller pending or, to the
best of Restaurant Asset Seller’s

9



knowledge, threatened before any Governmental Authority. To the best of
Restaurant Asset Seller’s knowledge, without independent inquiry, Restaurant
Asset Seller has substantially complied with, and is currently in substantial
compliance with, all Governmental Requirements relating to any of its employees
or consultants (including, without limitation, any Governmental Requirement of
the Occupational Safety and Health Administration), and Restaurant Asset Seller
has not received from any Governmental Authority any written notice of
Restaurant Asset Seller’s failure to comply with any such Governmental
Requirement. Within fourteen (14) business days after the Closing Date,
Restaurant Asset Seller shall pay all of its employees for all salary and other
benefits that accrue prior to the date of the Closing.

 

5.17 No Discounts or Promotions. Except as otherwise disclosed to Restaurant
Asset Buyer, Restaurant Asset Seller has not entered into any special programs
or arrangements whereby any customer or employer or group thereof is entitled to
a lesser fee or preferential treatment offered to all customers after the
Closing. Said discounts or promotions currently available include an
entertainment book and employee discounts for meals.

 

5.18 Solvency. Assuming that Restaurant Asset Buyer performs all of its
obligations under this Agreement, Restaurant Asset Seller will have sufficient
funds to satisfy all obligations owed to its creditors. Restaurant Asset Seller
is solvent and has assets which have a fair value in excess of its liabilities.
The Purchase Price is fair, has been negotiated on an arms-length basis, and is
greater than what Restaurant Asset Seller could obtain for the Assets if such
Assets were sold on a liquidation sale basis. Restaurant Asset Seller has had
the opportunity to obtain consult with its independent advisors as to the merits
of the transaction described herein. Restaurant Asset Seller is not entering
into this transaction under duress nor as result of the requirement of any
lender, creditor or the FLA.

 

5.19 Inventory. Immediately after the close of business on the day immediately
preceding the Closing Date, Restaurant Asset Seller and Restaurant Asset Buyer
shall conduct a physical count of the entire inventory (the “Inventory”). The
Restaurant Asset Seller shall provide at least three days prior to Closing a
report of all existing inventory at the Location (the “Inventory”) that at such
time is owned by Restaurant Asset Seller and which is: (a) usable or saleable in
the ordinary course of the Business; (b) sufficient but not excessive in kind or
amount for the conduct of the Business as it is presently being conducted, and
(c) carried on the books of Restaurant Asset Seller at an amount which reflects
its costs. After such determination, Restaurant Asset Seller shall provide
evidence by original paid invoices of the cost of such useable and saleable
Inventory in the form of a certified report (as certified by Restaurant Asset
Seller) of the Inventory at the Location and the Restaurant Asset Buyer and
Restaurant Asset Seller shall jointly determine the amount to be added to the
Purchase Price (the “Inventory Report”) setting forth the value of the Inventory
at cost for the purposes of calculating the Purchase Price and Restaurant Asset
Buyer shall acquire the items on the Inventory Report free and clear of all
liens and encumbrances. The value of the Inventory shall be calculated at one
hundred percent (100%) of the aggregate cost of the Inventory. Inventory shall
include, but not be limited to, all useable and unopened beer (including
unopened kegs), wine and liquor inventories of Restaurant Asset Seller, as well
as food products that Restaurant Asset Buyer and Restaurant Asset Seller jointly
agree shall be sold by Restaurant Asset Seller to Restaurant Asset Buyer under
the terms of this Agreement. As used herein “useable” shall mean inventory which
is in good and saleable condition and of the quality regularly sold and served
to customers of Restaurant Asset Seller in the usual course of business.

10



5.20 Disclosure. No representation or warranty in this Section 5 contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statements contained herein false or misleading at the time said
statements were made.

 

6. Conditions Precedent. Restaurant Asset Buyer shall not be obligated to close
the transactions contemplated by this Agreement unless each of the following
conditions are satisfied, or expressly waived in writing by Restaurant Asset
Buyer (collectively, the “Conditions Precedent”): (a) Restaurant Asset Buyer and
Restaurant Asset Seller, shall have entered into a management agreement to
operate the Business at the Location until the Liquor License from the FLA is
issued to Restaurant Asset Buyer or Restaurant Asset Buyer shall have received a
temporary liquor license for the Business operation at the Real Property; (b)
the Restaurant Asset Seller shall have materially performed, satisfied and
complied with all obligations and covenants of Restaurant Asset Seller required
by this Agreement to be performed or complied with by them, respectively, at or
before the Closing; (c) Restaurant Asset Seller shall have delivered to
Restaurant Asset Buyer at or before the Closing, as applicable hereunder, all
documents and all other items required hereunder to be delivered to it, with all
such documents which require Restaurant Asset Seller’s execution having been
duly executed, as applicable, by Restaurant Asset Seller; (d) Restaurant Asset
Seller shall have obtained all necessary approvals, consents and clearances from
governmental authorities (including but not limited to Department of Business
and Professional Regulation and Department of Revenue) and others in connection
with the transactions contemplated by this Agreement (the “Consents”), (e) no
new law or amendment to any existing Applicable Law has been enacted, ,
promulgated, or issued which precludes the transaction contemplated by this
Agreement; (f) there has been no material adverse change in the Business assets
or liabilities of Restaurant Asset Seller since the date of this Agreement; (g)
Hotel Asset Seller and Hotel Asset Buyer and Real Property Buyer and Real
Property Seller have simultaneously closed on the purchase and sale of the Hotel
Assets and the Real Property (h) If the FLA shall fail or refuse to issue the
Liquor License and if Restaurant Asset Buyer shall have made a good faith effort
to obtain the Liquor License, then either Restaurant Asset Buyer or Restaurant
Asset Seller may, without liability, terminate its obligations under this
Agreement. Restaurant Asset Seller shall cooperate with Restaurant Asset Buyer
to: (i) obtain the FLA’s and other governmental agencies approval to operate the
Business at the Location and (ii) complete the transactions contemplated by this
Agreement.

 

7. Pre-Closing Covenants. In addition to other obligations contained in this
Agreement, the parties hereto shall perform their respective obligations under
the following covenants between the Effective Date and the Closing Date:

 

7.1 In the event a Closing does not occur, the Restaurant Asset Buyer and
Restaurant Asset Seller will return all Information to the party that provided
same or destroy all information that is in tangible form, together with any
copies that may have been made, and provide written certification that the
foregoing has been completed.

 

7.2 Reasonable Efforts. Each of the parties hereto will use all reasonable
efforts to take such actions as are to be taken by each of them respectively
hereunder prior to Closing, provided that no party is obligated to waive any
condition to its obligations to close or to waive any performance of this
Agreement by the other party hereunder. The Restaurant Asset Seller agrees to
use commercially reasonable efforts to obtain the Consents required under this
Agreement and Restaurant Asset Buyer shall use commercially reasonable efforts
to assist in the obtaining of such Consents. Each party shall be

11



responsible for its own costs and expenses relating to using its efforts as
required hereby in obtaining the Consents, provided, however, Restaurant Asset
Seller shall have no obligation to incur any cost or expense in connection with
Restaurant Asset Buyer obtaining or securing any licenses (liquor or otherwise).

 

7.3 Ordinary Course. Restaurant Asset Seller will, unless Restaurant Asset Buyer
otherwise consents in writing: (a) own and use the Acquired Assets in accordance
with all Applicable Laws, in the ordinary course, and in a manner which will not
be reasonably expected to have a material adverse effect on the Acquired Assets,
(b) maintain the Acquired Assets in good repair and working condition and
maintain and keep in force existing insurance on the Acquired Assets, (c)
maintain any and all relationships with its existing employees, customers,
suppliers and any other persons or firms with whom Restaurant Asset Seller has
significant contact in connection with the operation of the Business and take
such other and further actions as may be reasonably necessary to preserve the
goodwill of the Business, including the prompt payment of all suppliers and
vendors; maintain its books and records in the ordinary course, consistent with
past practice, (d) maintain the Inventory at the level described on Schedule
5.20 and (e) comply in all respects with all of the terms of the Purchased
Commitments and continue operating the Business in the ordinary course. In
addition, Restaurant Asset Seller will not, without Restaurant Asset Buyer’s
prior written consent: (i) remove, relocate, sell, transfer, pledge, lease,
hypothecate or otherwise dispose of any of the Acquired Assets outside of the
ordinary course of business, (ii) enter into, engage in, or become a party to,
directly or indirectly, any transaction or agreement other than in the ordinary
course of business, or (iii) materially increase the compensation of any
employee or independent contractor of the Business.

 

7.4 Cooperation. No party hereto will intentionally take any action that would
cause any condition set forth in this Agreement not to be fulfilled, including
without limitation, taking or causing to be taken any action that would cause
the representations and warranties made by such party in this Agreement not to
be true and correct in all material respects as of the Closing. Restaurant Asset
Seller shall cooperate with Restaurant Asset Buyer (to the extent that
Restaurant Asset Seller shall not incur any expense) relative to the execution
of any and all permits and licenses reasonably requested by Restaurant Asset
Buyer prior to Closing.

 

7.5 Governmental Filings. Each party hereto will promptly make all governmental
filings or other submissions which may be necessary in order for such party to
be able to consummate the transactions contemplated by this Agreement.

 

7.6 Taxes and Fees. Restaurant Asset Seller shall prepare and timely file, in a
manner consistent with Applicable Laws, all tax returns relating to the Business
and/or the Acquired Assets required or permitted to be filed on or before the
Closing Date.

 

7.7 Access. From time to time and at any time during normal business hours,
Restaurant Asset Seller shall give Restaurant Asset Buyer and its
representatives reasonable access to the Location and Acquired Assets from the
date hereof and through the Closing Date provided that Restaurant Asset Buyer
gives Restaurant Asset Seller reasonable prior notice and Restaurant Asset Buyer
is accompanied by Restaurant Asset Seller or an agent thereof and shall promptly
furnish to Restaurant Asset Buyer and its representatives such information and
records relative to the Business and the Acquired Assets as they shall, at any
time and from time to time, reasonably request in Restaurant Asset Seller’s
possession,

12



including but not limited to, financial reports of operations and reports and
other information as to the status of Restaurant Asset Seller’s liabilities to
its vendors.

 

7.8 Exclusivity while the parties are under contract. Restaurant Asset Seller
acknowledges that Restaurant Asset Buyer has devoted and will devote substantial
time and has incurred and will incur out of pocket expenses (including
attorneys’ fees and expenses) in connection with conducting business, financial,
and legal due diligence investigations of Restaurant Asset Seller and the
Business, drafting and negotiating this Agreement and all related agreements and
consummating the transactions contemplated hereby and thereby. In the event that
Restaurant Asset Seller violates any provision of this Agreement, Restaurant
Asset Buyer shall have such remedies as are set forth herein. To induce
Restaurant Asset Buyer to take the actions contemplated under this Agreement,
the Buyer under the Hotel Asset Agreement and the Real Property Buyer under the
Real Property Contract to incur such expenses, from the date of this Agreement
until the earlier of the Closing or termination of this Agreement Restaurant
Asset Seller will not directly or indirectly: (a) enter into any written or oral
agreement or understanding with any person or entity (other than Restaurant
Asset Buyer) regarding a sale (directly or indirectly including by way of merger
or consolidation) of all or any part of the Business or the Acquired Assets or
the use of the Location; or (b) solicit, initiate or encourage the submission of
any proposals or offer from any person or entity (other than Restaurant Asset
Buyer) regarding the possibility of any such sale or such use or participate in
any discussions or negotiations regarding, furnish any information with respect
to, assist or participate in, or facilitate in any other manner any effort or
attempt by any person to do or seek any of the foregoing.

 

7.9 Pre-Closing Obligations. Restaurant Asset Seller shall promptly pay, perform
and discharge in full and in accordance with their respective terms, all
liabilities and obligations relating to the Acquired Assets and/or the Business
which accrue prior to the Closing (regardless of when they actually arise), and
all other Excluded Liabilities, and Restaurant Asset Buyer shall have no
responsibility therefor.

 

7.10 Further Actions. From the date hereof to the Closing or termination of this
Agreement, the Restaurant Asset Seller will provide prompt notice to Restaurant
Asset Buyer of any fact, condition, event or occurrence that will or is
reasonably likely to result in the failure of any of the conditions contained in
this Agreement to be satisfied or the breach of any representation or warranty
set forth herein.

 

7.11 Liquor License. The parties acknowledge that, subject to those requirements
and conditions established from time to time by the applicable governmental and
quasi-governmental authorities (i.e., State of Florida and St. Lucie County),
the liquor license is not freely assignable, and that Restaurant Asset Buyer and
the principals of the Restaurant Asset Buyer shall be obligated to apply for a
liquor license in its name. The Restaurant Asset Seller will reasonably
cooperate and assist the Restaurant Asset Buyer in all matters relating to the
transfer and assignment of its liquor license to the Restaurant Asset Buyer
including, without limitation, the execution and delivery of all documentation
required by the governmental authorities with reference thereto, but at no cost
or expense to the Restaurant Asset Seller. Without in any manner limiting to the
foregoing, Restaurant Asset Seller will, within a reasonable time of Restaurant
Asset Buyer’s request execute the Division of Alcoholic Beverages and Tobacco
applications in duplicate and have its signatures notarized. Restaurant Asset
Seller will also execute the required surcharge form for transfer of licenses.
Restaurant Asset Buyer

13



shall use the applications to determine Restaurant Asset Seller’s status at the
Department of Revenue with regard to the sales tax and at the Division of
Alcoholic Beverages and Tobacco with regard to surcharges. Restaurant Asset
Seller and Restaurant Asset Buyer agree to use their best efforts to immediately
cure any deficiencies caused by Restaurant Asset Seller or Restaurant Asset
Buyer, as the case may be, that may affect Restaurant Asset Buyer’s ability to
obtain a transfer of or the issuance of a temporary the liquor license.
Restaurant Asset Buyer will apply for a temporary liquor license to be issued on
or before the Closing Date. Restaurant Asset Seller shall provide Restaurant
Asset Buyer with any and all prior reports issued by the Division of Hotels and
Restaurants prior to Closing, upon request of the Restaurant Asset Buyer.

 

8. Indemnification. Subject to the terms and conditions set forth in the Closing
Escrow Agreement the Restaurant Asset Seller agrees to and shall defend,
indemnify and hold harmless Restaurant Asset Buyer and its managers, members,
employees, agents, representatives (collectively, the “Restaurant Asset Buyer
Indemnified Parties”) harmless from and against any and all losses, damages,
actions, lawsuits, demands, proceedings, judgments, deficiencies, costs,
expenses (including without limitation, reasonable attorneys’ fees and
expenses), and governmental actions of every kind, nature or description
(collectively, “Losses”) which arise out of or relate to any of the following:
(a) any breach of any representation, warranty or covenant made by the
Restaurant Asset Seller in the Acquisition Agreements; (b) any failure by the
Restaurant Asset Seller to perform, comply with or observe any one of more of
its covenants, agreement or obligations contained in the Acquisition Agreements;
If there is any indemnification claim hereunder, Restaurant Asset Buyer shall
promptly cause notice of the claim to be delivered to the Restaurant Asset
Seller. The Restaurant Asset Seller shall defend such claim at its sole cost and
expense with legal counsel selected by the Restaurant Asset Seller. In the event
Seller is not pursuing the payment, settlement or defense of the claim in a
commercially reasonable manner to the detriment of the Restaurant Asset Buyer,
the Restaurant Asset Buyer and its counsel shall have the right to participate
in the defense of any such claim and/or compromise or settle the claim and any
such expense shall be paid out of and limited to any and all monies in the
Escrow Fund being held by Restaurant Asset Seller’s attorney pursuant to that
certain Escrow Agreement executed by Restaurant Asset Seller and Restaurant
Asset Buyer of even date herewith. Similarly, if notice is given and the
Restaurant Asset Seller fails to promptly (for purposes herein, “promptly” shall
be deemed to be within 30 days) assume or assert the defense of the claim in
good faith, the claim may be defended, comprised or settled by the Restaurant
Asset Buyer without the Restaurant Asset Seller’s consent and any expense
incurred in defending the claim or any compromise or settlement made shall be
paid out of the Escrow Fund up to the amount of the Escrow Fund then in the
possession of the Escrow Agent. It is understood and agreed that the Restaurant
Asset Seller’s obligations hereunder and under the Escrow Agreement as to any
expenses, costs or otherwise and in connection with an indemnification claim
shall be limited to the amount of the Escrow Fund. Notwithstanding any provision
of this Section 8 to the contrary, Restaurant Asset Buyer may retain control
over the defense (at the cost of the Restaurant Asset Seller) of any claim
hereunder if such claim is for injunctive or other equitable relief with the
expense of such defense being paid out of and limited to any and all monies in
the Escrow Fund. Restaurant Asset Seller cannot settle a matter other than for
dollar damages without the consent of Restaurant Asset Buyer. Notwithstanding
anything contained herein to the contrary, the terms and conditions of said
escrow and the Escrow Fund shall be subject to the terms of the Escrow
Agreement.

14



9. Post-Closing Covenants. In addition to other obligations contained in this
Agreement, the parties hereto shall perform their respective obligations under
the following covenants after the Closing:

 

9.1. Taxes. Restaurant Asset Buyer shall pay any and all sales, use, transfer or
other taxes due or owing in connection with the transfer and conveyance of the
Assets hereunder, and Restaurant Asset Seller shall have no liability therefor.

 

9.2. Restaurant Asset Seller’s Employees. Restaurant Asset Seller acknowledges
that on or after the Closing Date, Restaurant Asset Buyer may hire one or more
persons previously employed by Restaurant Asset Seller, that any such persons
shall be treated as new hires by Restaurant Asset Buyer and that Restaurant
Asset Buyer’s employment of such persons shall in no way limit Restaurant Asset
Seller’s obligations to pay any amounts or provide any benefits to such persons
(owed to such person as a result of their employment prior to Closing) in
connection with their employment by Restaurant Asset Seller or the termination
thereof. Nothing herein shall obligate Restaurant Asset Buyer to employ such
employees or to employ them for any specific time period or to provide them with
any specific benefits or pay rate.

 

9.3. Restrictive Covenants. The Restaurant Asset Seller acknowledges and agrees
that Restaurant Asset Buyer would not have entered into this Agreement to
purchase the Acquired Assets but for the following restrictive covenants, that
the provisions of this Section 9.3 are supported by good and sufficient
consideration, that the Restaurant Asset Seller (including, but not limited to,
officers, shareholders (and their spouses, if any), employees and agents
thereof) possesses information and expertise relating to the Business and the
Acquired Assets that will enable them to injure Restaurant Asset Buyer and
diminish the value of the investment by Restaurant Asset Buyer in the Business
and the Acquired Assets if the Restaurant Asset Seller should engage in any
business that is competitive with the Business conducted by Restaurant Asset
Buyer. The Restaurant Asset Seller hereby represents and warrants that the
Restaurant Asset Seller (including, but not limited to the officers and
shareholders (and their spouses, if any) thereof,) do not own a restaurant that
operates within the restricted area (hereinafter defined) and they hereby
covenant and agree to deliver to Restaurant Asset Buyer during the Due Diligence
Period, non-disclosure and non-competition agreements, in a form acceptable to
Restaurant Asset Buyer and Restaurant Asset Seller, executed by all Key
Personnel (i.e., shareholders of Restaurant Asset Seller), as identified by
Restaurant Asset Seller and provided as a list to be adopted as Schedule 9.3
during the Due Diligence Period. This separate non-competition agreement shall
provide (a) for a period of two (2) years after the Closing Date (the
“Restriction Period”) Key Personnel shall not: within twenty-five (25) miles of
the Location, directly or as an owner, officer, employee, agent, or otherwise,
operate a restaurant, bar, catering hall or banquet facility either with the
name “Shuckers” or any similar name and/or menu, design, or style of service
similar that of the Restaurant Business; (b) for a period of two (2) years after
the Closing Date directly or indirectly, as an owner, officer, employee, agent,
or otherwise solicit for employment or employ any employees of the Business. If
any provision of this Section 9.3 is violated, in whole or in part, Restaurant
Asset Buyer shall be entitled in addition to damages upon application to any
court of proper jurisdiction, to seek a temporary restraining order, preliminary
injunction or permanent injunction, to restrain and enjoin such violation
without prejudice as to any other remedies Restaurant Asset Buyer may have at
law or in equity and Restaurant Asset Seller hereby consents to the issuance
thereof by any court of

15



competent jurisdiction. The Restaurant Asset Seller agrees that the restrictions
in this Section 9.3 are reasonable and necessary for the protection of
Restaurant Asset Buyer’s business and goodwill and that Restaurant Asset Buyer
will suffer irreparable injury, for which monetary damages alone may be
inadequate, if Restaurant Asset Seller engages in the prohibited conduct. If
Restaurant Asset Buyer seeks a temporary restraining order, preliminary
injunction or permanent injunction, Restaurant Asset Buyer shall not be required
to post any bond with respect thereto, or, if a bond is required, it may be
posted without surety thereon and Restaurant Asset Seller waives any requirement
for the securing or posting of any bond in connection with such remedy. If any
provision of this Section 9.3 is held by any court of competent jurisdiction to
be unenforceable, or unreasonable, as to time, geographic area or business
limitation, the parties agree that such provisions shall be and are hereby
reformed to the maximum time, geographic area or business limitation permitted
by applicable law and the court in each case shall reduce the necessary terms to
a permissible duration, burden or scope. The parties further agree that, in such
event, the remaining restrictions contained herein shall be severable and shall
remain in effect and shall be enforceable independently of each other.

 

10. Consultation. Anthony P. Carpentier (“Anthony”) agrees to provide Restaurant
Asset Buyer, at no cost to Restaurant Asset Buyer, with consulting services
relating to the operation of the Business on a full time basis (i.e., up to
thirty (30) hours per week) for two (2) weeks prior to Closing and for two (2)
weeks after Closing, provided, however, it is understood and agreed that
Anthony’s consulting services shall be subject to Anthony’s availability as set
forth in a schedule to be provided by Anthony to Restaurant Asset Buyer prior to
Closing. Thereafter, for the following ninety (90) days, Anthony shall be
reasonably available during regular business hours, as needed, but no more than
ten (10) hours total per week. Such assistance may be by telephone or in person
at the discretion of the Restaurant Asset Seller. During the Due Diligence
Period and subject to being accompanied by Anthony (or such representative as
appointed by Anthony), Restaurant Asset Buyer or his designated agent shall be
permitted to visit the Business to observe the operation of the Business.

 

11. Miscellaneous

 

11.1 Notices. All notices consents, demands and other communications hereunder
are to be in writing and must be sent or transmitted by (i) United States mail,
certified or registered, return receipt requested (ii) confirmed overnight
courier service, or (iii) confirmed facsimile transmission properly addressed or
transmitted to the address of the party below or to such other mailing address
or facsimile number as one party shall provide to the other party in accordance
with this provision and are deemed to have been duly given or made on the
delivery date if delivery is made during applicable normal working hours, or on
the next business day if deliver after applicable normal working hours. In the
event a delivery or notice deadline falls on a weekend or holiday, then the
applicable deadline will be extended to include the first business day following
such weekend or holiday.

 

  If to Asset Buyer: Ark Shucker, LLC     85 Fifth Avenue     New York, New York
10003-3019     Attention: Robert J. Stewart. President     Email:
bstewart@arkrestarants.com         with a copy to: Joel P. Koeppel, Esq.

16



    Koeppel Law Group, P.A.     400 South Australian Avenue, Suite 300     West
Palm Beach, Florida 33401     Email: Joel@KoeppelLawGroup.com         and if to
Asset Seller: Ocean Enterprises, Inc     9800 South Ocean Drive     Jensen
Beach, Florida 34957     Attention: Anthony P. Carpentier         with copy to:
Bob Kramer, Esq.     Kramer, Sopko & Levinstein, P.A.     2300 SE Monterey Road,
Suite 100     Stuart, Florida 34996     Email: rkramer@kslattorneys.com

 

11.2 Construction. This Agreement constitutes the entire understanding of the
parties and may be amended only by a writing executed by all of the parties to
be bound. The section and subsection headings of this Agreement have been
inserted solely for convenience of reference, and shall not control or affect
the meaning or construction of any of the provisions of this Agreement. No
provision of this Agreement will be interpreted in favor of, or against, any of
the parties hereto by reason of the extent to which any such party or its legal
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft hereof or thereof. The
parties agree that they have had the opportunity to read this Agreement and
obtain the advice of legal counsel, and further agree that the provisions set
forth herein are fair and reasonable. The recitals form an integral part of this
Agreement and are hereby incorporated herein. Any ambiguity or uncertainty
existing herein shall not be interpreted or construed against any party hereto.

 

11.3 Invalidity. In the event any provision or portion of any provision of this
Agreement is held invalid or unenforceable by a court of competent jurisdiction
as applied to any fact or circumstance, the remaining provisions and portions of
this Agreement and the same provision as applied to any other fact or
circumstance shall not be affected or impaired thereby and shall remain valid
and enforceable.

 

11.4 Waiver. No failure of any party to exercise any right or remedy given such
party under this Agreement or otherwise available to such party or to insist
upon strict compliance by any other party with its obligations hereunder, and no
custom or practice of the parties in variance with the terms hereof, shall
constitute a waiver of any party’s right to demand exact compliance with the
terms hereof, unless such waiver is set forth in writing and executed by such
party.

 

11.5 Assignment; Binding Effect. No party may assign its rights or delegate its
obligations hereunder without the consent of the other party; except that
Restaurant Asset Buyer may assign its rights under this Agreement to a
corporation, limited liability company or other similar entity owned and
controlled by Restaurant Asset Buyer. Subject to the foregoing, this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

17



11.6 Electronic Transmission and Counterparts. This Agreement may be executed by
electronic transmission and/or simultaneously in one or more counterparts, each
of which shall be deemed an original, but any of which together shall constitute
one and the same instrument.

 

11.7 Risk of Loss. In the event there is a material loss regarding the Business
or the Location between the Effective Date and the Closing Date, Restaurant
Asset Buyer, may terminate this Agreement, the Hotel Asset Agreement and the
Real Estate Rider and receive a refund of the Deposit, and the parties hereto
shall have no further obligations hereunder or thereunder; or (b) close the
transaction described herein as well as the Hotel Asset Agreement and the Real
Estate Purchase and Sale Agreement, together with any insurance proceeds payable
by virtue of such loss or damage provided that Restaurant Asset Buyer shall be
entitled to a credit for any deductible under any such insurance policy if said
deductible is to be paid by Restaurant Asset Seller.

 

11.8 Submission of Agreement. The submission of this Agreement to the Restaurant
Asset Seller or their agents or attorneys for review shall not be deemed an
offer to purchase from Restaurant Asset Buyer, and no agreement with respect to
the purchase and sale of the Acquired Assets shall exist unless and until this
Agreement is executed and delivered by the Restaurant Asset Seller and
Restaurant Asset Buyer.

 

11.9 No Joint Venture. Nothing contained in this Agreement shall be deemed or
construed to create any partnership, joint venture or other relationship between
the Restaurant Asset Seller and Restaurant Asset Buyer (other than the
relationship of seller and/or shareholder and buyer). No term or provision of
this Agreement is intended to be, or shall be, for the benefit of any person or
entity other than the Restaurant Asset Seller and Restaurant Asset Buyer.

 

11.10 Further Assurances. Consistent with the terms and conditions hereof each
party shall execute and deliver all instruments, certificates and other
documents and shall perform all other acts which the other party reasonably
requests in order to carry out this Agreement and the transactions contemplated
hereby.

 

11.11 Survival. The provisions of Section 2, Section 5, Section 8 Section 9 and
Section 10 shall survive the Closing.

 

11.12 Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

 

11.13 JURY WAIVER. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE RELATIONSHIP
CONTEMPLATED HEREBY.

 

11.14 Fees and Expenses. Each of the parties hereto shall pay its own fees,
costs and expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. In any action brought to enforce the terms of
this Agreement or any guarantee of obligations hereunder, the prevailing party
shall be entitled to

18



recover all costs of enforcement and litigation, including but not limited to
reasonable attorney’s fees. As used in this Agreement the term “prevailing
party” means that party whose position is substantially upheld in a final
judgment rendered in any litigation or proceeding, or, if the final judgment is
appealed, that party whose position is substantially upheld by the decision of
the final appellate body that considers the appeal.

 

IN WITNESS WHEREOF, the parties have caused this Restaurant Asset Purchase
Agreement to be executed the day and year noted below.

 

ASSET SELLER:   ASSET BUYER:       Ocean Enterprises, Inc.   Ark Shuckers, LLC a
Florida corporation   a Delaware limited liability company       By: /s/:
Anthony Carpentier                      By: /s/: Robert
Stewart                    Printed Name: Anthony P. Carpentier   Printed Name:
Robert J. Stewart Title:  President   Title: President Dated: August 10, 2015  
Dated: August 10, 2015

19



EXHIBIT SCHEDULES

 

Exhibit “A” Closing Escrow Agreement     PARAGRAPH DESCRIPTION     1.2 Excluded
Assets     1.3 Assumed Liabilities     5.6 Legal Proceedings     5.8 Permits and
Licenses     5.9 Real Property Title Exceptions     5.10 Contracts, Agreements,
Commitments, Personal Property Leases     5.13 Broker     5.16 (a) Written
Employment Agreements     5.16 (b) Name and current compensation of employees

20